UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1038


OLEG G. PODGORETSKY,

             Plaintiff - Appellant,

             v.

OCWEN LOAN SERVICING, LLC; POORE SUBSTITUTE TRUSTEE, LTD,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01255-CMH-JFA)


Submitted: May 11, 2017                                           Decided: May 19, 2017


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oleg G. Podgoretsky, Appellant Pro Se. Syed Mohsin Reza, TROUTMAN SANDERS,
LLP, Tysons Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oleg G. Podgoretsky appeals the district court’s order dismissing his complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Podgoretsky v. Ocwen Loan Servicing, LLC, No. 1:16-

cv-01255-CMH-JFA (E.D. Va. Dec. 12, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2